Title: To John Adams from Samuel Meredith, 12 November 1794
From: Meredith, Samuel
To: Adams, John



Sir
Treasury of the United States November 12th. 1794

My Account of Expenditures in the War Department for the quarter ending the 30th. June last having passed through the Offices, permit me, through you, to lay it before the Honorable the Senate;—My other Accounts are at present at the Treasury for Settlement; as soon as they are completed, they Shall be immediately forwarded for your Inspection.—
I have the Honour to / be With perfect Respect / Sir, / Your most humble servant


Saml MeredithTreas of the United States